DETAILED ACTION
The response filed 7/4/22 is entered. Claims 1-7 and 10-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/4/22 have been fully considered but they are not persuasive.
The Applicant argues “Thus it can be seen that, though Douglas involves 3D size of the voxel, the application background of Douglas is totally different from that of the present application, the former performs simulations of virtual motion, deformation of tissue, and radiological dissection for pre-operative planning by manipulating voxels of a medical image, and the latter uses the actual size of the stereo pixel as part of the simulation variable so that volumetric 3D display of the object to be displayed can be simulated more realistically. Thus in this case, one of ordinary skill in the art would have no motivation to combine Douglas with Lin to obtain the invention of claim 1. In fact, the Examiner's comments are subjective assumptions made by the Examiner after understanding the content of the invention of the present application, which is a typical "hindsight".”
The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Douglas discloses manipulations of display voxels, which would be applicable to the voxels of Lin. The fact that the voxels of Douglas are discussed in terms of medical imaging has no bearing on the different types of voxel manipulations Douglas discloses being applicable to the voxels of Lin.
Secondly, in response to applicant's argument that Douglas is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Lin and Douglas discuss voxels, which would be applicable to each other.
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, it is believed the combination of Douglas with Lin teaches the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, CN-101042775 (foreign language translation is provided herewith), in view of Douglas, US-20190251755.
Claim 11, the associated method claim 1, and the associated computer-readable storage medium claim 10, Lin discloses a volumetric 3D display simulation apparatus (Fig. 3A; Page 1, Technical Field: “volumetric three-dimensional display”; Page 9 Par. 0002 three-dimensional computer models, i.e. simulation), comprising: memory, configured to store operation instructions; and a processor, configured to execute the operation wherein in response to that the operation instructions is executed by the processor, the processor is configured to: 11Application No.Attorney Docket No. 3102-PCT2112537USacquire a display variable of a virtual display screen (Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels) in a volumetric 3D display simulation space (Page 9 Par. 0002 three-dimensional computer models, i.e. simulation), the virtual display screen (Fig. 3A, 3 display screen) comprising a plurality of stereo pixels (Fig. 3A, 2 pixels providing a 3d), the display variable comprising a voxel parameter of the plurality of stereo pixels (Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”); determine a display state parameter of a first stereo pixel of the plurality of stereo pixels for an object to be displayed according to the display variable (Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels); and simulate display of the object to be displayed according to the display state parameter (Fig. 9A is an effect diagram of performing simulation and reproduction on the voxel data generated by vertex mapping, i.e. simulating display).
	Lin does not disclose expressly the voxel parameter comprising a size in a first direction of the plurality of stereo pixels, a size in a second direction of the plurality of stereo pixels, and a size in a third direction of the plurality of stereo pixels.
	Douglas discloses using a volumetric three-dimensional medical imaging data set to operate voxels by means of inputs based on tissue type properties and a prompting voxel operation, so as to execute the three­dimensional simulation, operating voxels comprises changing the size, position, color, and grayscale of the voxels (Par. 0004), wherein the input voxels of have a rectangular parallelepiped shape and has an XYZ axis, and reducing the size of the voxels may reduce the length of a voxel edge (Fig. 4, 400 input voxel; Par. 0067-0068 manipulating input voxel 400; reducing the length of a voxel edge which has XYZ axis dimension shows the voxels have a size in three dimensions).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the voxel parameters of Lin can include a size in three dimensions as Douglas discloses. The motivation for doing so would have been to improve voxel visualization (Douglas Par. 0067). 
	Therefore, it would have been obvious to combine Douglas with Lin to obtain the invention of claims 1, 10, and 11.
	In regards to claim 18, the associated method claim 2, and the associated computer-readable storage medium claim 12, Lin and Douglas, as combined above, disclose the display variable further comprises a rotation parameter of the virtual display screen (Lin Page 6, Par. 2 rotation of virtual display screen 3), a phase plane attribute parameter and a phase plane quantity parameter of a stereo frame displayed on the virtual display screen (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation); the display state parameter includes a predetermined brightness and a predetermined color (Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels); wherein, in the case that the processor is configured to determine the display state parameter of the stereo pixel of the plurality of stereo pixels for the object to be displayed according to the display viable (Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels), the processor is configured to:15Application No.Attorney Docket No. 3102-PCT2112537US acquire structure data and display data of the object to be displayed (Page 5, Par. 3 inputting original three-dimensional image); determine a position parameter of an intersection between the object to be displayed and a phase plane according to the structure data and the phase plane attribute parameter (Lin Page 6, Par. 2 plane equations based on rotation); determine a stereo pixel closest to the intersection among the plurality of stereo pixels according to the position parameter (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); and determine, according to the rotation parameter of the virtual display screen, the display data and the phase plane quantity parameter, a display state parameter of the stereo pixel closest to the intersection as the display state parameter of the first stereo pixel (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels). 
In regards to claim 19, the associated method claim 3, and the associated computer-readable storage medium claim 13, Lin and Douglas, as combined above, disclose in the case that the processor is configured to determine the stereo pixel closest to the intersection among the plurality of stereo pixels according to the position parameter (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation), the processor is configured to: determine an outer envelope area of the stereo pixel closest to the intersection according to the position parameter, wherein the outer envelope area is obtained by extending the size in the first direction of the voxel parameter, the size in the second direction of the voxel parameter and the size in the third direction of the voxel parameter toward outside of the stereo pixel according to a preset scale by taking a geometric center of the stereo pixel as a reference (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 includes scaling up or down a voxel, i.e. extending the directions of the voxel parameter from a center); select a plurality of points from an overlapping area of the object to be displayed and the outer envelope area (Fig. 9A is an effect diagram of performing simulation and reproduction on the voxel data generated by vertex mapping, i.e. simulating display); determine a distance between the plurality of points and a geometric center of each stereo pixel (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels); and determine a brightness and a color of the stereo pixel by weighted average according to the distance and the display data (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels). 
In regards to claim 20, the associated method claim 4, and the associated computer-readable storage medium claim 14, Lin and Douglas, as combined above, disclose in the case that the processor is configured to determine the brightness and the color of the stereo pixel by weighted average according to the distance and the display data (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels), the processor is configured to: determine a distance between each of the plurality of points and the geometric center according to coordinates of the plurality of points and coordinates of the geometric center of the stereo pixel (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 includes scaling up or down a voxel, i.e. extending the directions of the voxel parameter from a center); and determine, by taking a reciprocal of the distance as a weight, the brightness and the color of the stereo pixel according to the display data (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Lin Page 6, Par. 5 a weighted average operation can be performed on the color and brightness of data points according to the distance between the three-dimensional image data points and the voxels, and the result is taken as the color and brightness of the voxels).
In regards to claim 5 and the associated computer-readable storage medium claim 21,  Lin and Douglas, as combined above, disclose the display variable further comprises a ratio of a display time within a stereo frame to a stereo frame duration (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation, which includes the display time and location for the pixels for each rotation, i.e. stereo frame duration); and stimulating display of the object to be display according to the display viable and the display state parameter comprises: determining a volume of the first stereo pixel in a stereo space occupied by the virtual display screen according to the phase plane quantity parameter (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation), the ratio of the display time within the stereo frame to the stereo frame duration (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation, which includes the display time and location for the pixels for each rotation, i.e. stereo frame duration), a spacing between the stereo pixel and a rotation axis of the display space (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation), and the voxel parameter (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”). 
In regards to claim 6 and the associated computer-readable storage medium claim 22,  Lin and Douglas, as combined above, disclose determining the volume of the first stereo pixel in the stereo space occupied by the virtual display screen comprises: for each stereo pixel for displaying the object to be displayed, acquiring a central angle corresponding to the stereo pixel in the display space, and determining a parameter of a first arc length parameter and a parameter of a second arc length parameter on the first surface of the stereo pixel according to the central angle (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); 9Application No.Attorney Docket No. 3102-PCT2112537US obtaining a first point set from the first arc and a second point set from the second arc by dividing the first arc and the second arc equally according to the size in the third direction of the stereo pixel, the parameter of the first arc and the parameter of the second arc (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); determining the first surface according to the first point set and the second point set, wherein the first arc and the second arc are respectively close to and far from a rotation axis of the stereo space occupied by the virtual display screen, and the first surface is a first side surface of the stereo pixel perpendicular to an axis direction of the stereo space occupied by the virtual display screen (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); determining a second surface of the stereo pixel according to the size in the second direction of the stereo pixel and the first surface, wherein the second surface is a second side surface of the stereo pixel perpendicular to the axis direction of the stereo space occupied by the virtual display screen (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); and determining a volume of the first stereo pixel according to the first surface, the second surface and the size in the first direction of the stereo pixel (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation).
In regards to claim 7 and the associated computer-readable storage medium claim 17,  Lin and Douglas, as combined above, disclose the display variable further comprises a screen resolution of the virtual display screen and a distance between two adjacent stereo pixels in a same direction (Page 6, Par. 4, “firstly analyzing the shape of the display space and the position distribution situation of all voxel, then scaled to fit the display space to the original three-dimensional image input”); and after determining the display state parameter of the first stereo pixel according to the display variable, and before simulating display of the object to be displayed according to the display variable and the display state parameter, the method further comprises: adjust the screen resolution of the virtual display screen and the distance between the two adjacent stereo pixels in the same direction according to a 3D Cartesian template lattice, so as to homogenize the plurality of stereo pixels in the stereo space occupied by the virtual display screen (Page 6, Par. 2-3 “analyzing the shape of the display space of the case, the size and the position distribution situation of all voxel” and scaling using cartesian coordinates, i.e. cartesian template lattice, of the pixels to be displayed in the space; Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation). 
In regards to claim 15, Lin and Douglas, as combined above, disclose the display variable further comprises a ratio of a display time within a stereo frame to a stereo frame duration (Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation, which includes the display time and location for the pixels for each rotation, i.e. stereo frame duration); and stimulating display of the object to be display according to the display viable and the display state parameter comprises: determining a volume of the first stereo pixel in a stereo space occupied by the virtual display screen according to the phase plane quantity parameter (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation), the ratio of the display time within the stereo frame to the stereo frame duration, a spacing between the stereo pixel and a rotation axis of the display space, and the voxel parameter (Lin Page 5, Par. 3 “analyzing the shape and size of display space and the position distribution situation of all voxel”; Lin Page 6, Par. 2 plane equations based on rotation; Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation). 
In regards to claim 16, Lin and Douglas, as combined above, disclose determining the volume of the first stereo pixel in the stereo space occupied by the virtual display screen comprises: for each stereo pixel for displaying the object to be displayed, acquiring a central angle corresponding to the stereo pixel in the display space, and determining a parameter of a first arc and a parameter of a second arc on the first surface of the stereo pixel according to the central angle (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); obtaining a first point set from the first arc and a second point set from the second arc by dividing the first arc and the second arc equally according to the size in the third direction of the stereo pixel, the parameter of the first arc and the parameter of the second arc (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); determining the first surface according to the first point set and the second point set, wherein the first arc and the second arc are respectively close to and far from a rotation axis of the stereo space occupied by the virtual display screen, and the first surface is a first side surface of the stereo pixel perpendicular to an axis direction of the stereo space occupied by the virtual display screen (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); 14Application No.Attorney Docket No. 3102-PCT2112537US determining a second surface of the stereo pixel according to the size in the second direction of the stereo pixel and the first surface, wherein the second surface is a second side surface of the stereo pixel perpendicular to the axis direction of the stereo space occupied by the virtual display screen (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation); and determining a volume of the first stereo pixel according to the first surface, the second surface and the size in the first direction of the stereo pixel (Douglas Fig. 4, 400 input voxel; Douglas Par. 0067-0068 manipulating input voxel 400 in size, shape, etc.., which includes knowing the current size/shape/volume; Lin Page 6, Par. 2 mapping voxel positions to display planes based on rotation).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	8/11/22





/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622